DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-10 is:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations an LED power supply integrated junction box, comprising; a partition is fixedly connected to a middle of the main body; a baffle is slidably fitted between every two adjacent clamping grooves; and an upper side of the main body is fixedly connected with a first upper cover; one side of the first upper cover is installed with a second upper cover; an upper side of each of the first upper cover and the second upper cover is provided with a plurality of third screw mounting holes; one side of the second upper cover is fixedly connected with a positioning frame, and one side of the first upper cover is provided with a first arc-shaped plate adapted to the positioning frame, wherein the first arc-shaped plate is slidably fitted inside the positioning frame; one side of the bottom cover is provided with a plurality of first screw mounting holes and a plurality of second screw mounting holes; and wherein peripheral sides of the main body are provided with a plurality of first large circular hollow slots; an upper side of the bottom cover is provided with a second large circular hollow slot, and a joint between the first upper cover and the second upper cover is a sealed semicircular recessed groove.
This limitation is found in claims 1-10, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korcz et al (US 9,035,175 and US 8,759,674), Carbone et al (US 7,825,335), Ford et al (US 6,576,835), Bantz et al (US 5,257,487), Trachtenberg (US 3,472,945) and Horton (US 1,396,434) disclose a power supply enclosure

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

July 28, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848